DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed Dec
 20, 2021.

Drawings
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(4) has been withdrawn due to the amendment filed.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Chen et al. (US 2019/0073509 A1)	Cho et al. (US 2018/0173349 A1)
Chung et al. (US 2018/0268190 A1)	Chung et al. (US 2019/0013368 A1)
Ding et al. (US 2018/0218193 A1)	Fan (US 2020/0184246 A1)
Jia et al. (US 2019/0280039 A1)		Ju (US 2019/0237521 A1)
Jung et al. (US 2012/0139866 A1)	Kang et al. (US 2019/0172875 A1)
Kim et al. (US 2018/0285619 A1)		Koo et al. (US 2019/0037694 A1)
Kurokawa et al. (US 2011/0109592 A1)	Liao et al. (US 2017/0124373 A1)
Lim et al. (US 2019/0239808 A1)		Lin et al. (US 2017/0221960 A1)
Lin et al. (US2018/0358401 A1)		Lin et al. (US 2019/0157337 A1)
Lius et al. (US 2019/0361551 A1)		Ma et al. (US 2019/0114459 A1)
Miyake (US 2017/0075475 A1)		Park (US 2019/0130155 A1)
Park et al. (US 2019/0065815 A1)	Shen (US 2019/0129530 A1)
Sun et al. (US 2019/0220644 A1)		Wu et al. (US 2020/0133335 A1)	  
Xu et al. (US 2018/0239942 A1)		Yamamoto (US 2015/0187980 A1)

Yeke Yazdandoost et al. (US 2019/0095672 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
February 3, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822